                            Case 13-25155      Doc 40      Filed 11/05/18          Page 1 of 2




                                      UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF MARYLAND


In re:                                              *

     KAREN L ODACHOWSKI                             *     Case No. 13-25155-RAG

                                                    *             Chapter 13

             Debtor                                 *

*             *             *                       *              *           *             *


                                                   LINE REGARDING
                                               COMPLETION OF PAYMENTS

        Robert S. Thomas, II Chapter 13 Trustee, states that the debtor(s) have completed the plan payments which were
to be paid to the Trustee under the confirmed plan in this case.


      DEBTOR(S): IT IS IMPORTANT THAT YOU CAREFULLY READ THE ATTACHED NOTICE REGARDING
ADDITIONAL REQUIREMENTS FOR ENTRY OF YOUR DISCHARGE.


Date:    November 5, 2018                               /s/ Robert S. Thomas, II          ……._
                                                        Robert S. Thomas, II, Chapter 13 Trustee
                                                        300 E. Joppa Road, Suite #409
                                                        Towson, MD 21286
                                                        (410) 825-5923


                                           CERTIFICATE OF SERVICE

        I hereby certify that on the November 5, 2018, I reviewed the Court’s CM/ECF system and it reports
that an electronic copy of this Line including the attached notice will be served electronically by the Court’s
CM/ECF system on the following:

         Edward C. Christman christman-fascetta@bankruptcymd.com

       I hereby certify that on the November 5, 2018, a copy of this Line including the attached notice was also
mailed first class mail, postage prepaid to:


         KAREN L ODACHOWSKI
         1674 JARRETTSVILLE ROAD
         JARRETTSVILLE, MD 21084


                                                         /s/ Robert S. Thomas, II …___
                                                        Robert S. Thomas, II, Trustee
                           Case 13-25155        Doc 40      Filed 11/05/18      Page 2 of 2




                          NOTICE REGARDING ENTRY OF DISCHARGE


Congratulations on completing the payments due under your Chapter 13 plan. However, there are additional
steps that you must complete before the Bankruptcy Court can enter a discharge in your case. Most critically,
you must file an Affidavit Requesting Discharge as required by Local Bankruptcy Rule 4008-1. In addition to
filing this Affidavit with the Court, you must serve a copy of it on the Chapter 13 Trustee and all creditors in the
case.

The Affidavit Requesting Discharge must comply with Local Bankruptcy Form P. Some of the information and
facts that you must certify in this Affidavit are complex. You should work closely with your attorney to properly
complete and file the Affidavit Requesting Discharge. If you do not currently have an attorney, we encourage
you to consult an experienced Chapter 13 attorney to assist you with understanding the certifications that you
must provide to the Court.

Among the matters covered in the Affidavit Requesting Discharge is your verification that you have completed
an instructional course in personal financial management.1 If you have not yet completed this required “debtor
education” class, it is critical that you make arrangements promptly to fulfill this condition for your discharge.
You can obtain a list of currently approved providers of this instruction from the United States Trustee’s web
site: http://www.usdoj.gov/ust/eo/bapcpa/ccde/index.htm.

If you have an obligation to pay alimony, child support or other domestic support obligation (“DSO”), you will
need to be able to certify that you are current at this time with all payments due under that obligation in order to
qualify for your discharge. If payments were made under your plan on pre-petition arrears on the DSO, and
you need a list of plan disbursements in order to complete your Affidavit, please let us know and we will
forward a list of disbursements to you.


THE DEADLINE FOR FILING YOUR AFFIDAVIT REQUESTING DISCHARGE IS 90
DAYS FROM THE DATE OF THIS LINE AND NOTICE. If you do not timely file
and serve the Affidavit, the Bankruptcy Court may close your case without
entering a discharge.

Please note: It may be that there has already been a finding that you are not eligible for a discharge. If that is
the case, the information in this notice does not apply to you.




1  The required personal financial management course is separate from the credit counseling briefing you obtained prior
to filing your petition.
